 1   JAMES D. BOYLE, ESQ. (Nevada Bar No. 08384)
     E-mail: jboyle@nevadafirm.com
 2   CHRISTOPHER M. WARBURTON, ESQ. (Nevada Bar No. 14296)
     E-mail: cwarburton@nevadafirm.com
 3   HOLLEY DRIGGS WALCH
 4   FINE PUZEY STEIN & THOMPSON
     400 South Fourth Street, Third Floor
 5   Las Vegas, Nevada 89101
     Telephone:    702/791-0308
 6   Facsimile:    702/791-1912
 7
     Attorneys for Defendant
 8

 9                              UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11   SUNBURST SHUTTERS NEVADA, INC., a
     Nevada corporation
12                                                       Case No.: 2:19-cv-00114-MMD-NJK
                           Plaintiff,
13
            v.                                           STIPULATION MOTION TO EXTEND
14                                                       TIME TO FILE ANSWER OR
     BLACKJACK BLINDS, INC, a Nevada                     RESPONSIVE PLEADING
15   Corporation,

16                         Defendant.

17
            Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Plaintiff SUNBURST SHUTTERS
18

19   NEVADA, INC. and Defendant BLACKJACK BLINDS, INC (collectively, the “Parties”)

20   hereby stipulate and agree as follows:
21          1.      On January 20, 2019, the Plaintiff filed the Complaint. (ECF No. 1.)
22
            2.      The Defendants’ deadline to respond to the Complaint is April 22, 2019.
23
            3.      The parties have substantially come to an agreement and are actively negotiating
24
     settlement of the case.    If the parties reach a settlement, a response to the Complaint is
25

26   unnecessary.

27          4.      Therefore, the Parties stipulate and agree that the Defendant shall have until July

28   21, 2019 to file their response to the Complaint.
 1         In view of the foregoing, good cause supports this stipulated Motion.         The parties

 2   respectfully request that the Court grant this Motion and extend Defendant’s deadline to file an
 3   Answer or responsive pleading to the Complaint to July 21, 2019.
 4
           Respectfully submitted,
 5

 6   HOLLEY DRIGGS, WALCH                            HUTCHISON & STEFFEN, PLLC
     FINE PUZEY STEIN & THOMPSON
 7

 8   /s/ James D. Boyle                              /s/ Matthew K. Schriever
     James D. Boyle, Esq.                            Matthew K. Schriever, Esq.
 9   Nevada Bar No. 08384                            Nevada Bar No. 10745
     Christopher M. Warburton, Esq.                  Mark A. Hutchison
10   Nevada Bar No. 14296                            Nevada Bar No. 04639
     400 South Fourth Street, 3rd Floor              10080 W. Alta Dr., Suite 200
11
     Las Vegas, Nevada 89101                         Las Vegas, Nevada 89145
12
     Attorneys for Defendant Blackjack Blinds, Inc
13                                                   Attorneys for Plaintiff Sunburst Shutters
                                                     Nevada, Inc.
14

15

16
                                          IT IS SO ORDERED.
17

18

19                                        UNITED STATES MAGISTRATE JUDGE

20
                                          DATED:         April 22, 2019
21

22

23

24

25

26

27

28
                                                   -2-
